El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
En la prueba presentada ante la Corte de Distrito de Ponce en el juicio en este caso declararon varios testigos, que Jorge Armstrong tenía una finca rústica en el barrio de Vi-llalba Abajo, y que en ella construyó un tanque de concreto, para recoger aguas de un chorro en la misma finca y desti-narla a su ganado y sus tierras; que uno de los dueños de una finca colindante, el acusado Tomás López, con un pico, rompió y destruyó, o inutilizó aquel tanque, cuyo coste fue de unos cuarenta dollars, y que tal destrucción fué voluntaria y maliciosa y causó daño al demandante Armstrong. En la prueba del acusado no aparece negarse que éste destruyera •el tanque, pero sí se afirma que el chorro de agua y el tanque estaban en la finca del acusado y su familia.
La corte, apreciando la prueba, declaró al acusado culpable de daños maliciosos, de acuerdo con la denuncia original, ■y le condenó a cien dollars de multa, y costas, o un día de cárcel por cada dollar que deje de pagar. Y contra tal sen-tencia se estableció la presente apelación, que se fundamenta señalando dos errores: el primero, porque los hechos ocurri-dos no constituyen delito público, y el segundo de “aprecia-ción errónea de la prueba y de la ley aplicable a este caso.”
Argumentando el primer error, la parte apelante nos dice que en la denuncia no se expresa que el acusado realizara el hecho con malicia, y que tal expresión es indispensable, de acuerdo con el estatuto y con la jurisprudencia en el caso El Pueblo v. Maldonado, 15 D.P.R. 777.
La denuncia está redactada así:
“Yo, Jorge Armstrong, vecino de Ponce, Puerto Rico, calle de urbanización La Alhambra, número-, mayor de edad, formulo *902denuncia contra Tomás López, por delito de Daños Maliciosos, come-tido de la manera siguiente: Que en 16 de noviembre a 3 P. M. de 1929, y en el barrio de Villalba Abajo, sitio Jagüeyes de Villalba, del Distrito Judicial Municipal de Juana Díaz que forma parte del Dis-trito Judicial de Ponce, Puerto Rico, el mencionado acusado allí y entonces ilegal, voluntaria y criminalmente, con el deliberado propó-sito de perjudicarme en mis intereses como así lo hizo, procedió a .destruir un tanque de agua el cual se encontraba dentro de los lí-mites de mi propiedad en el referido barrio, que dicho tanque tenía un valor aproximadamente de cuarenta dollars, privándome de esta manera del libre uso de mi propiedad y perjudicándome de esta ma-nera en mis intereses.”
En verdad que no aparece la palabra “maliciosamente”. Pero del texto de la denuncia aparecen estas otras: “ilegal, voluntaria y criminalmente”, que son más que bastantes para dar el concepto de malicia. La denuncia es suficiente.
En cuanto a la apreciación de la prueba, si en ella bay verdadero conflicto, la corte decidió, a nuestro juicio con acierto, en favor de El Pueblo. No bubo en tal determina-ción pasión, prejuicio o parcialidad, ni error manifiesto.

Debe confirmarse la sentencia apelada.